Citation Nr: 1720079	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  11-17 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a higher initial rating for service-connected gastroesophageal reflux disease (GERD), currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1957 to June 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, OK that granted service connection for GERD and assigned a 10 percent evaluation; effective from September 20, 2010, the date of receipt of claim. 38 C.F.R. § 3.400(b)(2).  In January 2015, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.     

In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Therefore, any future consideration of the Veteran's claim should take into account the existence of the electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDING OF FACT

The Veteran's gastrointestinal disorder was manifested by persistently recurrent epigastric distress, with dysphagia, pyrosis and regurgitation, accompanied by substernal and arm and shoulder pain, productive of considerable impairment of health; however, the clinical evidence does not show that the disability was productive of severe impairment of health, weight loss, hematemesis or melena.



CONCLUSION OF LAW

The criteria for an initial rating of 30 percent, but no more, for a gastrointestinal disorder, diagnosed as GERD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1 -4.3, 4.7, 4.114, Diagnostic Code 7346 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

 I. VA'S DUTY TO NOTIFY AND ASSIST

Before addressing the merits of the Veteran's claims, the Board is required to ensure that VA has satisfied its duties to notify and assist the Veteran in substantiating his claims for VA benefits, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016). 

The notice requirements of the VCAA require VA to notify the claimant of what evidence is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and the evidence that the claimant is expected to provide.  38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016).  The notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/ Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ) (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA also has a duty to assist the claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159  (2016).  VA must make reasonable efforts to assist a claimant in obtaining evidence, unless no reasonable possibility exists that such assistance will aid in substantiating the claim. 38 U.S.C.A. §§ 5103A (a)(1) and (2) (West 2014).

With respect to the Veteran's claim for an increased rating, this appeal arises from a disagreement with an initial rating decision that granted service-connection for GERD.  Courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The record also reflects that VA has made efforts to assist the Veteran in the development of his claim for increase.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the relevant information and evidence that have been associated with the claims file include VA medical records, VA examination reports, and the statements of the Veteran and his representative.  The Veteran has not identified any other outstanding records that have not been requested or obtained.

The Veteran was afforded a VA examination to determine the severity of his GERD in May 2016 as well as a Compensation and Pension Exam from Dr. K.M. in August 2011.  The Board finds these examination reports, along with the record as a whole, to be adequate.  The examiners reviewed the Veteran's claims file, interviewed the Veteran, were informed of and documented the relevant facts regarding the Veteran's medical history and current status, and conducted physical examinations.  The opinions show that the examiners considered all relevant evidence of record, including the Veteran's statements.  The Board finds that the VA examination reports describe the current severity of the Veteran's gastro-intestinal disorder in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned VLJ in June 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103 (c)(2) requires that the hearing officer explain the issues and suggest the submission of evidence that may have been overlooked.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2), or identified any prejudice in the conduct of the Board hearing with respect to the Veteran's claim for a gastrointestinal disorder.  The Veteran testified to the onset and severity of his disorder.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. INCREASED RATING

 The Veteran seeks an initial disability rating in excess of 10 percent for GERD.

A. Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  See 38 C.F.R. Part 4 (2016). Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Rating Schedule, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155  (West 2016); 38 C.F.R. § 4.1 (2016).

Individual disabilities are assigned separate diagnostic codes.  38 C.F.R. § 4.27  (2016).  When a question arises as to which of two disability evaluations applies under a particular diagnostic code, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2016).

Consideration must be given to increased evaluations under other potentially applicable diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.").  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  12 Vet. App. at 126-27.  Thus, the analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods based on the facts found.

Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

After careful consideration of the evidence, any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

The Veteran has been diagnosed with GERD.  There is no diagnostic code corresponding to this disability in VA's rating schedule.  When an unlisted disability is encountered, it is permissible to rate the disability under the diagnostic code for a closely related disease or injury by analogy.  See 38 C.F.R. § 4.20 (2016).  The RO rated the Veteran's GERD by analogy under Diagnostic Code 7346, which pertains to hiatal hernia.

The Board has considered other diagnostic codes for esophageal disabilities in VA's rating schedule.  However, because of the overall nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO (i.e., Diagnostic Code 7346 for hiatal hernia) are most appropriate in the present case.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2016).  The Board can identify no more appropriate diagnostic codes and the Veteran has not identified any.  See Butts v. Brown, 5 Vet. App. 532 (1993).  Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Code 7346. 

Under Diagnostic Code 7346, if the disability is manifested by symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or by other symptom combinations productive of severe impairment of health, a 60 percent rating is warranted.  If the condition is manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and is productive of considerable impairment of health, a 30 percent rating is warranted.  A 10 percent rating is warranted where two or more of the symptoms for a 30 percent rating are present and of less severity.  38 C.F.R. § 4.114 , Diagnostic Code 7346 (2016).

The term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2016).  The term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer. Id.  

In evaluating the Veteran's GERD, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56, 62 (2016); see also 38 C.F.R. § 4.114, Diagnostic Code 7346 (containing no reference to the effects of medication) (2016).

Under governing law, ratings under Diagnostic Codes 7301 to 7329 inclusive, 7331, 7342, and 7345 to 7348 inclusive, are not be combined with one another.  38 C.F.R. §§ 4.14, 4.113, 4.114 (2016).  Rather, a single evaluation is to be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  38 C.F.R. § 4.114  (2016).


B. Background

The Veteran served on active duty from August 1957 to June 1960.  His service treatment records (STRs) show an entry from December 1959 for treatment of acute gastroenteritis.  In July 2009, the Veteran was seen by Dr. W.D.S. for dyspnea, mid epigastric pain, and low back pain.  In October 2009, the Veteran was seen at the VA by Dr. T.L-J. for difficulty swallowing (dysphagia.)  In November 2009, the Veteran was seen at the VA by Dr. U.R. who reported significant gastroesophageal reflux.  In September 2010, the Veteran filed a claim for gastroenteritis and pilonidal cysts via VA-Form 21-526b.  Veteran was seen at the VA Primary Care clinic in July 2011 for chronic GERD pain.  

In August 2011, the Veteran underwent a C&P exam with Dr. K.M., who documented that the Veteran reports a diagnosis of GERD that has existed since 1959, which affects his general health by causing fatigue.  The physician noted that the Veteran gained 30 pounds in the past 20 years, and that he reports constant dysphagia, heartburn, reflux and regurgitation of stomach contents along with nausea and vomiting.  The physician noted that the Veteran had no epigastric pain, scapular pain, arm pain, hematemesis and passing of black, tarry stools.  The examiner noted that the Veteran reports having no overall functional impairment for his GERD or any previous surgeries for it.  In March 2012, the examiner wrote an addendum opinion, stating that it is at least as likely as not that the Veteran's GERD has been chronic since service. 

In February 2012, the Veteran saw Dr. R.R. for an upper GI Endoscopy for chest pain, which came back as "unremarkable." In May 2012, the VA rated the Veteran's GERD at 10 percent effective September 20, 2010.  In July 2012,  Dr. W.D.S. submitted a statement on behalf of the Veteran, stating that he has seen the Veteran for a number of years for GERD, and that the Veteran consistently complained of problems related to epigastric and substernal distress associated with
trouble with swallowing and chronic regurgitation.  Dr. W.D.S. further noted in his statement that the Veteran was evaluated on multiple occasions for problems that were thought to be coronary artery disease, but which turned out to be gastroesophageal reflux symptoms.

On October 1, 2012, the Veteran was treated at the VA hospital for reports of mid-epigastric pain accompanied by nausea off and on for the previous six weeks worsening with spicy foods.  The Veteran reported that he stopped drinking alcohol in 1996, and the diagnosis documented by the family nurse practitioner was "GERD/Dyspepsia, not well controlled."  

On October 13, 2012, the Veteran was seen at the VA Emergency Department by Dr. K.S. for multiple complaints of intermittent brief episodes of epigastric abdominal pain radiating around the waist line for the last 3 months.  The Veteran reported that his pain is variable in intensity lasting for a period and then resolving. 

In February 2013, the Veteran was documented as calling the VA for an appointment, reporting that he was having stomach pains with nausea and pain related to his stomach in his shoulders and back.  The Veteran obtained an appointment and reported to the VAMC in April 2013, where he was reported to have intermittent epigastric pain for many years that never completely subsided, with a severity of 8/10 max. The Veteran reported that the pain is worse with walking and eating spicy foods.  The physician further documented that "there is associated left arm aching."

In October 2013, a VAMC Primary Care Provider noted that the Veteran's symptoms were well controlled on his medication.  In January 2014, the Veteran was seen at the VA GI clinic, in which he was noted to still report chronic pain, but that the Veteran was doing well on Protoix, which he takes before meals.  The VA practitioner noted no history of weight loss, or loss of appetite, no history of melena, and that the Veteran reported that he had a colonoscopy and EGD by Dr. R.R. which showed two polyps.  

The Veteran testified at his June 2014 Hearing during which he described an episode involving severe stomach pain rendering him unable to walk around during his grandson's graduation, causing him to obtain a chair.  He also testified that his wife witnessed him vomiting in bed.  He reports that he still has episodes like this occasionally, but that it has slowed down due to the medications prescribed to him.   He testified that he has recurring epigastric distress nightly.  He reports constant heartburn and regular regurgitation.  The Veteran also reported having shoulder pain that he believed coincided with the stomach pain and that he was to have a CT scan for later in the month.  

In August 2014, the Veteran submitted a personal statement, reporting that he has been suffering for decades with frequent heartburn, difficulty swallowing, nausea and periodic regurgitation/vomiting, all accompanied by bloating and belching and usually chest pain extending into his shoulder.  He reports that he frequently misses events because of his stomach problems.  

In September 2014, the Veteran's spouse submitted a "buddy statement" in which she described her husband having frequent bouts of vomiting, gagging, and regurgitation.  She reported that during the entirety of their marriage he kept a wastebasket sitting next to the bed at night, and that they have slept with the head of the bed elevated and that they try to avoid foods tending to aggravate the Veteran's  condition.  She reported that her spouse has taken various prescription medications over the many years which have become expensive, and that certain medications "knock him out," causing her to stay home from work with him.  She reports that over the years they have visited several out-of-town emergency rooms while on trips because of the symptoms from the GERD and that the Veteran has missed many events due to the symptoms of his GERD.  

The Veteran obtained a VA Examination in May of 2016 as directed by a January 2015 Board Remand to determine the severity of the Veteran's GERD symptoms.  The VA Examiner noted that the signs and symptoms of the Veteran's GERD that were present included persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal pain, sleep disturbances caused by esophageal reflux, nausea, and vomiting.  

C. Analysis

The Veteran's most recent VA exam obtained in May 2016 states that the Veteran has persistently recurrent epigastric distress, pyrosis, reflux, regurgitation, substernal pain, sleep disturbances caused by esophageal reflux, nausea, and vomiting.  These are all of the requisite symptoms for a 30 percent rating except for the word "dysphagia," where the VA Examiner instead uses the differential diagnosis of "esophageal reflux."  

However, even though the VA Exam lacked the documentation of dysphagia (difficulty swallowing,) the Board finds that the Veteran has proven the current existence of the symptom through his lay testimony in his August 2014 personal statement letter, describing that he has difficulty swallowing.  The Board finds that the Veteran is credible to report difficulty swallowing as such difficulty is observable to a lay person.  The Board also finds this statement credible, as the Veteran has an extensive documented history of treatment for difficulty swallowing.  Furthermore, the July 2012 Physician Statement submitted by Dr. W.D.S stated that he has seen the Veteran for a number of years and noted that the Veteran had trouble with swallowing.  Therefore, the Veteran has shown that he currently has all of the requisite symptoms to meet the rating criteria for entitlement to a 30 percent rating for GERD.  

The issue then turns upon how long the Veteran's symptoms and severity have manifested to a degree to qualify for a 30 percent rating for his GERD.  The Board finds that the Veteran has provided extensive Private and VA treatment records as well as lay testimony showing that these symptoms have been chronic since prior to the date of receipt of his claim in September 2010.   

The first required symptom, persistently recurrent gastric distress, was noted frequently in the Veteran's medical record, including visits to the VA Medical Center in July 2011, October 2012, April 2013, and January 2014.  Persistent, recurring gastric distress was also noted in the Veteran's August 2011 Compensation and Pension exam as well as the Veteran's May 2016 VA Examination.  This symptom was accompanied by chronic dysphasia, according to the August 2011 C&P Exam, the October 2012 VA Medical Center records, the Veteran's personal statement, and the July 2012 Physician Statement submitted by Dr. W.D.S stating that he has seen the Veteran for a number of years for GERD, and that the Veteran consistently complained of problems related to epigastric and substernal distress associated with trouble with swallowing and chronic regurgitation.

The next requisite symptoms, pyrosis (heartburn) and regurgitation, were shown in the Veteran's May 2016 VA Examination, the Veteran's August 2011 C&P exam, the Veteran's June 2014 hearing, the Physician's July 2012 statement and the Veteran's August 2014 Personal Statement.  The Board finds the Veteran competent to provide testimony observing his own heartburn and regurgitation of food.  The Board also finds these statements credible, as they are supported by frequent medical documentation of reports of the same symptoms. 

The next requisite symptom, substernal (chest) or arm or shoulder pain have been documented throughout the Veteran's submitted medical history.  Most recently, the May 2016 VA examiner noted the Veteran's substernal pain.  The Veteran's physician specifically noted in his July 2012 Statement on Behalf of the Veteran that the Veteran was having pains and the July 2012 Physician Statement submitted Dr. W.D.S. noted in his statement that the Veteran was evaluated on multiple occasions for problems that were thought to be coronary artery disease, but which turned out to be gastroesophageal reflux symptoms.  

The Veteran also reported chest and shoulder pain in his August 2014 personal statement, and at his June 2014 Hearing.  The Veteran was also seen by Dr. R.R. for his chest pain in February of 2012, for which he received an upper GI endoscopy.  The Veteran has reported throughout his treatment history that the chest and shoulder pain occur with the stomach symptoms.  While the Veteran is not competent to report whether or not the stomach symptoms are related to the shoulder and chest pain, the Board finds that the Veteran is competent to report the timing of the onset of these chest and shoulder symptoms in relation to the timing of his stomach symptoms.  Furthermore, the Board finds the Physician's 2012 statement relating the substernal pain to the GERD symptoms extremely probative of the fact that the Veteran has had chronic substernal pain relating to his GERD since his original claim.  The Veteran was also seen at the VA Medical Center in April 2013, where the physician documented intermittent epigastric pain for many years and "associated left arm aching."

Finally, the Board must determine whether or not the Veteran's symptoms were productive of considerable impairment of health.  The Board finds that the Veteran's GERD caused a considerable health impairment.  This was shown by his spouse's statement that the Veteran slept with a trash can beside the bed for his nausea during the entirety of their marriage, the physician documented GERD related fatigue, the Veteran's inability to attend important life events, and the frequency of the Veteran's doctor visits.  Therefore, the Veteran meets all criteria for a 30 percent disability rating for GERD.  

The next rating criteria is 60 percent, characterized by pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  While the Veteran has had pain and vomiting, he does not meet the criteria for this category.  The Veteran gained weight during the period on appeal.  The only documentation of the Veteran's anemia in the August 2011 C&P Exam specifically stated that the anemia was not related to the Veteran's stomach disorder.  

Furthermore, the Board does not find that the Veteran's symptom combinations are productive of severe impairment of health because the Veteran was documented as not having any functional impairments due to his GERD, according to the August 2011 C&P exam, and the Veteran's May 2016 VA examination.  As such, the Veteran does not meet the criteria for or warrant a 60 percent rating for any period on appeal.  While the Board notes that the Veteran's spouse submitted a statement regarding emergency room visits and incapacitating pain medication, the Veteran has not shown frequent inpatient hospitalizations or incapacitating episodes after his initial claim in September 2010.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's GERD are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability.  There have not been any hospitalizations or marked interference with employment during the period in question.  Therefore, referral for consideration of an extraschedular rating is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  In this case, the Veteran does not contend and there is no evidence that suggests that his GERD alone renders him unable to obtain or sustain gainful employment.  Thus, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record in regard to the rating issue before the Board.

ORDER

Entitlement to a higher initial rating for gastroesophageal reflux disease of 30 percent is granted effective September 20, 2010, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


